Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 15, 2018

                                      No. 04-17-00565-CV

  David MORA, Texas Sterling Construction Co. a/k/a/ Texas Crushed Concrete, and Sterling
        Construction Company, Inc. a/k/a Sterling Delaware Holding Company, Inc.,
                                        Appellants

                                                 v.

 Martin VALDIVIA, Sr., and Maria Cervantes Valdivia, both Individually and as Sole Heirs of
                       the Estate of Martin Valdivia Jr., Deceased,
                                       Appellees

                   From the 37th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2015CI09734
                         Honorable Michael E. Mery, Judge Presiding


                                         ORDER
       After this court granted court reporter Amy L. Hinds’s first and second requests for
extensions of time to file the record, the reporter’s record was due on February 8, 2018.
        The next day, the court reporter filed a third notification of late record and the required
report describing the status of the record. The status report shows only 32% of the pages have
been edited to date, and none have been proofread or formatted. The court reporter requested an
extension of time to file the record until March 9, 2018, for a total extension of ninety-four days.
       The court reporter’s request is GRANTED. The reporter’s record must be filed with this
court not later than March 9, 2018. See id. R. 35.3(c) (limiting an extension in an ordinary
appeal to thirty days). Any further request for extension of time to file the record will be
disfavored.
       If the reporter’s record is not filed with this court by March 9, 2018, any request for
additional time to file the record must be accompanied by a signed, written status report.
       The report must describe the transcript by day with the date, description, page counts, and
remarks for each day. The page counts must include the total number of pages, the number of
pages edited, proofread, and formatted into the required electronic form (including bookmarks).
        The report may describe any unusual aspects of the record. The report must describe any
problems the court reporter reasonably believes may delay the completion of the record beyond
the requested date.
         A preferred form for the status report, with an accompanying example, is attached to this
order.




                                                     _________________________________
                                                     Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of February, 2018.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court